NOT DESIGNATED FOR PUBLICATION

                                              No. 120,793

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                           STATE OF KANSAS,
                                               Appellee,

                                                  v.

                                           STEVEN MEREDITH,
                                               Appellant.


                                    MEMORANDUM OPINION

        Appeal from Riley District Court; JOHN F. BOSCH, judge. Opinion filed August 7, 2020.
Affirmed.


        Peter Maharry, of Kansas Appellate Defender Office, for appellant.


        Bethany C. Fields, deputy county attorney, Barry R. Wilkerson, county attorney, and Derek
Schmidt, attorney general, for appellee.


Before MALONE, P.J., ATCHESON and SCHROEDER, JJ.


        ATCHESON, J.: After pleading no contest to two felony drug charges and being
convicted of those offenses, Defendant Steven Meredith challenged his obligation to
register and report under the Kansas Offender Registration Act (KORA), K.S.A. 22-4901
et seq., as cruel and unusual punishment violating the Eighth Amendment to the United
States Constitution. In conjunction with sentencing Meredith, the Riley County District
Court rejected the argument. Meredith has appealed that ruling. And ironically, we must
affirm the ruling based on State v. Meredith, 306 Kan. 906, 399 P.3d 859 (2017), in



                                                   1
which Meredith unsuccessfully contested KORA registration requirements imposed on
him for an earlier drug conviction.


       In this case, the State charged Meredith with four drug felonies based on
controlled buys made in early 2017. Through his lawyer, Meredith entered into an
agreement calling for him to plead no contest to two counts of distributing
methamphetamine, a severity level 4 drug felony in violation of K.S.A. 2016 Supp. 21-
5705(a)(1) and (d)(3)(A). The district court accepted the pleas and found Meredith guilty
of those crimes in October 2018.


       In advance of the sentencing hearing in December 2018, Meredith filed a motion
arguing that KORA registration for drug offenders violates the Eighth Amendment
because they are unlike convicted sex offenders at whom the scheme was originally
aimed. In turn, Meredith argued that KORA registration violated his constitutional
protection against cruel and unusual punishment. The district court found KORA to be
constitutional and denied Meredith any relief from the statutory registration and reporting
requirements. The district court imposed a controlling prison term of 44 months on
Meredith on one of the convictions and a concurrent term of 15 months on the second and
ordered that he be placed on postrelease supervision for 24 months. The district court also
directed Meredith to comply with KORA.


       Meredith timely appealed. For his only issue on appeal, Meredith disputes the
denial of his motion regarding KORA and repeats his argument that the scheme violates
his Eighth Amendment right to be free of cruel and unusual punishment.


       There are no disputed facts bearing on the issue, and it presents a question of law
that we review without any deference to the district court's determination. But, as we
have suggested, our review is governed by Kansas Supreme Court precedent—authority


                                             2
to which we must defer. See State v. Williams, 55 Kan. App. 2d 389, 391, 416 P.3d 1024
(2018).


       In 2009, Meredith pleaded no contest to and was convicted of distribution of
methamphetamine. Under the version of KORA in effect then, he was required to register
and report for a period of 10 years because of that drug conviction. In 2011, the Kansas
Legislature extended the registration period for drug offenders like Meredith to 15 years.
Meredith challenged the extension as a violation of the Ex Post Facto Clause of the
United States Constitution that prohibits retroactively increasing the punishment for
crimes. See U.S. Const. art. 1, § 10; Carmell v. Texas, 529 U.S. 513, 540, 120 S. Ct.
1620, 146 L. Ed. 2d 577 (2000) (outlining protections of Ex Post Facto Clause); State v.
Myers, 260 Kan. 669, Syl. ¶ 5, 923 P.2d 1024 (1996), cert. denied 521 U.S. 1118 (1997).
In that case, Meredith eventually filed a motion attacking the 2011 extension of the
KORA requirements. The district court denied the motion, and this court affirmed. The
Kansas Supreme Court granted Meredith's petition for review to consider the issue.


       To succeed on an ex post facto challenge, a party must show the disputed
government action constitutes a criminal punishment. In other words, only a criminal
sanction can violate the Ex Post Facto Clause. In Meredith's earlier case, a divided court
held that the KORA registration and reporting requirements did not amount to
punishment for purposes of the Ex Post Facto Clause. Meredith, 306 Kan. at 909-10. The
court has recognized that the same considerations rendering KORA a nonpunitive
obligation under the Ex Post Facto Clause likewise preclude a constitutional challenge to
the statutory scheme as punishment violating the Eighth Amendment. See Meredith, 306
Kan. at 909-10; State v. Petersen-Beard, 304 Kan. 192, 196-97, 377 P.3d 1127 (2016).
Those precedents undercut Meredith's Eighth Amendment challenge.


       In Meredith, however, the court suggested that if a convicted drug offender could
marshal a detailed factual record showing defendants convicted of drug crimes pose a

                                             3
demonstrably less serious threat to the public safety and a markedly lower rate of
recidivism than convicted sex offenders required to register under KORA, that evidence
would advance a colorable constitutional challenge under either the Ex Post Facto Clause
or the Eighth Amendment. 306 Kan. at 912-13.


       In this case, Meredith presented legal arguments to the district court but did not
make a factual showing that convicted drug offenders materially differ from convicted
sex offenders in ways that would indicate KORA registration might impose a punitive
sanction on them. His presentation fell short of what the court suggested in Meredith
would be necessary to—though, perhaps, not sufficient for—a constitutional challenge to
KORA registration as an Eighth Amendment violation. The district court, therefore,
properly denied Meredith's motion for relief from KORA registration and reporting based
on his 2018 convictions.


       Affirmed.




                                             4